Citation Nr: 1227284	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for total abdominal hysterectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from December 1983 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for total abdominal hysterectomy. 

In February 2007, the Veteran filed a statement with a heading "Notice of Disagreement" as to a December 2006 rating decision that denied service connection for a hysterectomy on both direct and secondary bases.  In her correspondence, the Veteran argued that the hysterectomy was due to VA negligence.  In a March 2007 letter, the RO notified the Veteran that her February 2007 letter was not a notice of disagreement (NOD) but rather was a claim for compensation under 38 U.S.C.A. § 1151.  The Veteran was informed she had one year from the date of the letter to appeal the decision regarding the adequacy of the NOD and was provided a VA Form 4107.  The Veteran did not appeal the March 2007 determination and therefore the issue of whether her February 2007 statement was a notice of disagreement is not on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In a January 2008 letter, the VA Medical Center (VAMC) in Fayetteville, North Carolina responded to the RO's request for an opinion.  The letter quoted the clinical review and opinion of Dr. E.S.; however, the actual review and opinion itself are not of record.  The original clinical opinion, not just an excerpt, is needed in order for the Board to conduct a thorough review and a remand is required. 

If the complete review and opinion are not available, another opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the entire clinical review and opinion, in original form, of Dr. E.S. done in connection with the claim.

2.  If the complete copy of the review and opinion of Dr. E.S. is unobtainable, the RO should so state and provide an explanation as to why it could not be obtained.  Thereafter, the claims folder should be forwarded to an appropriate physician to obtain an opinion.  

Based on a review of the record, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's hysterectomy, and any residuals thereof, was proximately caused by hospital care, medical or surgical treatment furnished to the Veteran by VA.  If so, the examiner should also render an opinion as to whether it is at least as likely as not that the proximate cause of the Veteran's disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable, including the failure to diagnosis her condition in a timely manner.  

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


